                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    WALTER SPILLER, et al.,                            Case No. 3:16-cv-04717-JD
                                                       Plaintiffs,
                                   8
                                                                                           ORDER RE JOINT MOTION FOR
                                                v.                                         APPROVAL OF FLSA SETTLEMENT
                                   9
                                                                                           AND DISMISSAL OF ACTION WITH
                                  10    CITY OF PETALUMA,                                  PREJUDICE
                                                       Defendant.                          Re: Dkt. No. 51
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          This is a wage-and-hour collective action brought by two named plaintiffs on behalf of

                                  14   themselves and current and former police department employees of the City of Petaluma. The

                                  15   parties reached a proposed settlement and now seek approval and dismissal of the action with

                                  16   prejudice. The requests are granted.

                                  17                                            BACKGROUND

                                  18          Plaintiffs are current and former Petaluma police detectives, dispatchers, investigators,

                                  19   officers, and sergeants. Dkt. No. 51 at 1. Petaluma makes contributions to the health benefit plans

                                  20   it provides to plaintiffs and other employees. Dkt. No. 1 at 4-5. Under the parties’ Memorandum

                                  21   of Understanding labor agreement (the “MOU”), employees could elect to receive a cash payment

                                  22   in lieu of participation in sponsored medical and/or dental insurance plans, provided that they had

                                  23   eligible coverage from another source. Dkt. No. 51 at 1. Plaintiffs initially alleged a number of

                                  24   claims under the federal Fair Labor Standards Act (“FLSA”), Dkt. No. 1, but voluntarily limited

                                  25   the lawsuit to the issues of whether the in-lieu cash payments should have been included as part of

                                  26   their regular rate of pay as used for determining overtime compensation, and whether Petaluma’s

                                  27   medical and dental plans were “bona fide” under 29 U.S.C. § 207, et seq. Dkt. No. 32. The

                                  28   parties reached a settlement in principle after mediating the dispute with Magistrate Judge Maria-
                                   1   Elena James.

                                   2                                              DISCUSSION

                                   3   I.     THE PROPOSED SETTLEMENT
                                   4          The parties to the settlement are Petaluma and 70 individuals consisting of the named

                                   5   plaintiffs and others who opted into the action by filing a “Consent to Join” form in 2017. Dkt.

                                   6   Nos. 19; 51-3 at 1-2. All collective action members received notice of the proposed settlement

                                   7   and signed “Settlement Agreement and Release” forms. Dkt. No. 51-3, Exh. B. The parties

                                   8   represent that no objections have been made by anyone. Dkt. No. 51-3 at 5.

                                   9          For the settlement, Petaluma will pay a total of $104,794 to the individuals, and $170,000

                                  10   in attorney’s fees and costs. Id. at 4. Each claimant will receive a payment “tied to the number of

                                  11   overtime hours [each] worked during the liability period, how much cash in lieu [each] received (if

                                  12   any), and the bonus amounts paid to certain [p]laintiffs.” Dkt. Nos. 51 at 8-9; 54-2. The median
Northern District of California
 United States District Court




                                  13   payment is $400 per person. See Dkt. No. 54-2. Petaluma also agreed to change its overtime

                                  14   calculation practices to account for the cash-in-lieu payments as of March 2018. Dkt. No. 51 at 2.

                                  15          The claimants do not have to submit any forms to receive a settlement check. Petaluma

                                  16   will issue payments directly to each member within 45 days of the date of approval. Dkt. No. 51-3

                                  17   at 4. Each claimant will release Petaluma from:

                                  18                  any further claims under the FLSA and the MOU for any alleged
                                  19                  underpayment due to the claims set forth in the Complaint,
                                                      specifically claims pertaining to the City’s cash in lieu payments,
                                  20                  the City’s benefits plan payments, and a bonus paid to certain
                                                      Plaintiffs during the liability period, that have or could have
                                  21                  occurred up to and including the Effective Date of this Agreement.
                                  22   Id. at 4-5. The City’s liability period is three years from August 17, 2016 for the named plaintiffs
                                  23   and three years from October 17, 2016 for all other claimants. Id. at 3-4.
                                  24   II.    FAIRNESS OF THE SETTLEMENT
                                  25          In the FLSA context, courts look to see if the proposed settlement is a “fair and
                                  26   reasonable” resolution “of a bona fide dispute” over FLSA provisions. Flores v. Alameda Cty.
                                  27   Indus. Inc, No. 14-CV-03011-JD, 2015 WL 7180607, at *3 (N.D. Cal. Nov. 16, 2015); Sarkisov v.
                                  28   StoneMor Partners L.P., No. 13-CV-04834-JD, 2015 WL 5769621, at *3 (N.D. Cal. Sept. 30,
                                                                                         2
                                   1   2015).

                                   2            Nothing in the record raises concerns about the fairness or reasonableness of the

                                   3   settlement. The lawsuit was a bona fide dispute, the parties engaged in meaningful discovery, and

                                   4   they settled after substantial mediation work with the magistrate judge. The total monetary

                                   5   recovery for the claimants is at the lower end of plaintiffs’ estimate of the total possible recovery

                                   6   through trial, but reasonably accounts for litigation risks. No one has objected to the settlement.

                                   7            As discussed at the hearing, the Court’s main concern was that the request for $170,000 in

                                   8   attorney’s fees substantially exceeded the total payments of $104,794 to the claimants. That kind

                                   9   of imbalance is inherently questionable, and the Court asked plaintiffs’ counsel for additional

                                  10   information about it. In response, counsel has represented, without objection by Petaluma, that the

                                  11   changes in calculating overtime pay will deliver ongoing benefits to city employees, and that this

                                  12   factor should be weighed in determining fees and costs. Dkt. No. 54 at 6-7. In this particular
Northern District of California
 United States District Court




                                  13   case, the record appears to support that suggestion, and so the fees and costs requests will not

                                  14   undermine approval.

                                  15                                              CONCLUSION

                                  16            The settlement is approved and the case will be dismissed with prejudice after the parties

                                  17   certify that Petaluma has made the required monetary payments.

                                  18            IT IS SO ORDERED.

                                  19   Dated: October 5, 2018

                                  20

                                  21
                                                                                                     JAMES DONATO
                                  22                                                                 United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          3
